NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0516n.06
                                                                                              FILED
                                             No. 10-3515
                                                                                         Jul 25, 2011
                           UNITED STATES COURT OF APPEALS                         LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


LNB BANCORP, INC.,                                         )
                                                           )
       Plaintiff-Appellee,                                 )         ON APPEAL FROM THE
                                                           )         UNITED STATES DISTRICT
               v.                                          )         COURT FOR THE NORTHERN
                                                           )         DISTRICT OF OHIO
RICHARD M. OSBORNE, Individually and as the                )
Trustee for the other Richard Osborne Trust,               )
                                                           )
       Defendant-Appellant.                                )
                                                           )



BEFORE: GRIFFIN and WHITE, Circuit Judges; and WATSON, District Judge.*

       PER CURIAM.

       On February 15, 2010, defendant Richard M. Osborne filed a motion to dissolve a

preliminary injunction entered by the district court on April 3, 2009. On March 23, 2010, the district

court denied Osborne’s motion. Osborne now timely appeals. We review a district court’s denial

of a motion to dissolve a preliminary injunction for an abuse of discretion. See Reese v. City of

Columbus, 71 F.3d 619, 622 (6th Cir. 1995); cf. Bazzetta v. McGinnis, 430 F.3d 795, 802 (6th Cir.

2005) (noting that a district court’s denial of a request to dissolve a permanent injunction is reviewed

for an abuse of discretion).




       *
        The Honorable Michael H. Watson, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 10-3515
LNB Bancorp, Inc. v. Osborne


        We conclude that the district court did not abuse its discretion in denying Osborne’s motion

to dissolve the preliminary injunction. After carefully reviewing the record below, the parties’ briefs,

and the arguments contained therein, we are persuaded that the district court properly analyzed the

issue in this case and correctly denied Osborne’s motion. Rather than issue a detailed opinion, which

would serve no useful purpose, we adopt the district court’s reasoning set forth in its order dated

March 23, 2010.

        AFFIRMED.




                                                 -2-